Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 16/708,349 filed on December 09, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020, 11/18/2020, and 05/06/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Smith et al (USPat No. 8198977).
Regarding claim 14, Smith discloses a resistor (500) having low temperature coefficient of resistance (shown in figs 1-6), the resistor thereon defining a main current direction (A), the resistor comprising: a resistive part (113); a first conductive part (114), connected to a side (right side) of the resistive part in the main current direction, the first conductive part having a first protrusion block (thickness of 123) extending outward perpendicular to the main current direction (thickness direction) and ending with an end perpendicular to the main current direction 

Regarding claim 15, Smith discloses wherein the first conductive part has a straight edge, and the straight edge extends parallel to the main current direction and adjoins an edge of the first protrusion block (as shown in fig 5 where 126 has a straight edge).

Regarding claim 20, Smith discloses wherein the resistive part has an indentation at a side of the resistive part opposite to the first protrusion block relative to the main current direction, and the indentation has a depth selected to adjust a resistance of the resistor (abstract discloses having a depth). 


Claims 1-7, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (USPat No. 8198977).


    PNG
    media_image1.png
    561
    672
    media_image1.png
    Greyscale

Prior Art: Smith


Regarding claim 1, Smith discloses a resistor (500) having low temperature coefficient of resistance (shown in figs 1-6), the resistor thereon defining a main current (A) direction (abstract discloses TCR for a main current) , the resistor comprising: a resistive part (113) ; a first conductive part (114), connected to a side (right side) of the resistive part in the main current direction, the first conductive part having a first sensing portion (122) and a first through slot (126), the first sensing portion being located between the first through slot and the resistive part (as shown in fig 5), the first through slot comprising a first slot section (125) and connected with each other (shown in fig 5) , the first slot section extending from a first start point (starting from the resistive part) along a first path toward the resistive part and ending with a closed end (opposite side as shown in fig5 at 123), parallel to the main current direction (as shown in fig 5), and a first perpendicular component (123), perpendicular to the main current direction, the second path having a second parallel component(end of slot where as shown at 123 on right side) , parallel to the main current direction, and a second perpendicular component, perpendicular to the main current (A) direction ( col 4 lines 60-col 5 lines 30 discloses 123 is orthogonal to 
However, It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have “a second slot section which are located at two opposite sides of the first sensing portion relative to the main current direction the second slot section extending from the first start point along a second path toward the resistive part and ending with a closed end, the first path having a first parallel component, and a second conductive part, connected to another side of the resistive part in the main current direction, the second conductive part having a second sensing portion” in order to observe the value of the resistor based on the intended shape of the slots (Smith abstract).Since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to change the shape of the device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding claim 2, Smith discloses wherein the first slot section and the second slot section are symmetrical relative to the main current direction or the first sensing portion (Also col 5 lines 30-66 discloses different geometries and positions of the slot. Therefore the first and second would be symmetrical to the main direction).
Regarding claim 3, Smith discloses wherein the first through slot has a projection length in a direction perpendicular to the main current direction, the first conductive part has a width in the direction perpendicular to the main current direction. (col 5 lines 30-66 discloses different geometries and positions of the slot. Therefore the length of the ends and legs will vary). Smith does not fully disclose the Page 15 of 19projection length is less than a half of the width.
	However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to limit the width to the Page 15 of 19projection length is less than a half of the width to utilize the circuit in to in order to observe the value of the resistor based on the intended shape of the slots (Smith abstract).


Regarding claim 4, Smith discloses wherein the first through slot is provided in form of a C-shape, a square bracket, rectangular bracket, or an angle bracket (col 5 lines 30-66 discloses different geometries and positions of the slot. Therefore the shape is at least an right angle bracket). 

Regarding claim 5, Smith discloses wherein the first slot section is provided in form of an arc, an L-shape, or a straight line (col 5 lines 30-66 discloses different geometries and positions of the slot. Therefore the shape is at least an right angle bracket). 

Regarding claim 6, Smith discloses wherein the first conductive part has a connecting hole and an extension through slot, and the extension through slot connects the first through slot and the connecting hole (col 4 lines 62-69 discloses through slots). 

Regarding claim 7, Smith discloses wherein the first conductive has a first connecting portion, and the first through slot is located between the first connecting portion and the first sensing portion along the main current direction (as shown in fig 5).

Regarding claim 13, Smith discloses wherein the resistive part has an indentation, and the indentation has a depth selected to adjust a resistance of the resistor (shown at 128 in fig 5).


Regarding claim 16, Smith does not fully disclose wherein the first conductive part has a slanted edge, and the slanted edge extends obliquely relative to the main current direction and adjoins an edge of the Page 17 of 19first protrusion block.
 	However, It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the first conductive part has a slanted edge, and the slanted edge extends obliquely relative to the main current direction and adjoins an edge of the Page 17 of 19first protrusion block in order to observe the value of the resistor based on the intended shape of the slots (Smith abstract).Since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to change the shape of the device. In re Dailey,
Regarding claim 17, Smith does not fully disclose wherein the first conductive part has a curved edge, and the curved edge extends obliquely relative to the main current direction and adjoins an edge of the first protrusion block.  
However, It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the first conductive part has a curved edge, and the curved edge extends obliquely relative to the main current direction and adjoins an edge of the first protrusion block in order to observe the value of the resistor based on the intended shape of the slots (Smith abstract).Since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to change the shape of the device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (USPat No. 8198977) in view of Hetzler et al (US Pat No.8884733).

Regarding claim 18, Smith does not fully disclose wherein the resistive part has a portion located on a reference line segment from the first sensing portion to the second sensing portion.
However, Hetzler discloses wherein the resistive part has a portion located on a reference line segment from the first sensing portion to the second sensing portion (using 7 and 8 to show reference line).It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith in view of Hetzler in order to observe the value of the resistor based on the intended shape of the slots (Smith abstract).


Regarding claim 19, Smith in view of Hetzler does disclose wherein the second conductive part has a second protrusion block extending outward perpendicular to the main current direction and ending with an end perpendicular to the main current direction, the second sensing portion is at the second protrusion block, the first protrusion block and the second protrusion block are disposed at the two sides of the resistive part respectively, edges of the resistive part, and the first protrusion block, and the second protrusion block are aligned.
However, It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have wherein the second conductive part has a second protrusion block extending outward perpendicular to the main current direction and ending with an end perpendicular to the main current direction, the second sensing portion is at the second protrusion block, the first protrusion block and the second protrusion block are disposed at the two sides of the resistive part respectively, edges of the resistive part, and the first protrusion block, and the second protrusion block are aligned in order to observe the value of the resistor based on the intended shape of the slots (Smith abstract).Since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to change the shape of the device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a resistor having low temperature coefficient of resistance, the resistor thereon defining a 

Claims 9-12 are also allowed as they further limited claim 8.
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitahara et al (USPGPub 20150323567): discloses a resistor for detecting current. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868